Case 9:21-cv-80496-XXXX Document 1-2 Entered on FLSD Docket 03/05/2021 Page 1 of 42




                       EXHIBIT 1
   Case 9:21-cv-80496-XXXX Document 1-2 Entered on FLSD Docket 03/05/2021 Page 2 of 42




                                                                                                                          KP / ALL
                                                                                                     Transmittal Number: 22765478
Notice of Service of Process                                                                            Date Processed: 02/16/2021

Primary Contact:           Byron Hayes
                           Zimmer Holdings, Inc.
                           345 E Main St
                           Warsaw, IN 46580-2746

Electronic copy provided to:                   Tina McCoy
                                               Lisa Dunkin
                                               Justin Kashman
                                               Myka Fernandez
                                               Dona Reust
                                               Chad Phipps
                                               Maureen Smith

Entity:                                       Biomet 3i, LLC
                                              Entity ID Number 3499519
Entity Served:                                Biomet 3i LLC
Title of Action:                              Laura Campbell vs. Biomet 3i LLC
Document(s) Type:                             Summons/Complaint
Nature of Action:                             Discrimination
Court/Agency:                                 Palm Beach County Circuit Court, FL
Case/Reference No:                            502021CA001568XXXXMB Div: AB
Jurisdiction Served:                          Florida
Date Served on CSC:                           02/15/2021
Answer or Appearance Due:                     20 Days
Originally Served On:                         CSC
How Served:                                   Personal Service
Sender Information:                           Ryan Brenton
                                              954-639-4644

Information contained on this transmittal form is for record keeping, notification and forwarding the attached document(s). It does not
constitute a legal opinion. The recipient is responsible for interpreting the documents and taking appropriate action.

                                   To avoid potential delay, please do not send your response to CSC
                    251 Little Falls Drive, Wilmington, Delaware 19808-1674 (888) 690-2882 | sop@cscglobal.com
         Case 9:21-cv-80496-XXXX Document 1-2 Entered on FLSD Docket 03/05/2021 Page 3 of 42
'""`'` CASE NUMBER: 502021CA001568XXXXMB Div: AB "**"`

    Filing # 120815363 E-Filed 02/04/2021 11:25:11 AM



                        IN THE CIRCUIT COURT OF THE FIFTEENTH JUDICIAL CIRCUIT
                                IN AND FOR PALM BEACH COUNTY, FLORIDA

             LAURA CAMPBELL,                               Case No.:

                    Plaintiff,
             vs.
                                                                         ABP# (4̀) LrJ:Z~
                                                                          DAT         !1S~T1MB
             BIOMET 3i, LLC, a Florida Limited Liability
             Company,                                                      Iz
                                                                         R=1                        Badge/ID#
                    Defendant.                                                      ~c~~ ,~~ck ~XeCutec~. *~'*
                                                           ~

                                             SUVIiNIONS IN A CIVIL CASE

             THE STATE OF FLORIDA
             To Each Sheriff of the State:
                                                                                                           to
             YOU ARE COMMANDED to serve this summons and a.copy of the Complaint, Request
                                                                                    Address es in this action
             Produce, Notice of Interrogatories, and Notice of Designation of Email
             on Defendant:
                                                 C, a Florida Limited Liability Company
                                            By Serving its egistered Agent:
                                       CORPORATION SERVICE COMPAi~TY
                                                  1201 HAYS STREET
                                               TALLAHASSEE, FL 32301
                                                                                              Plaintiff:s attoniey,
              Each Defendant is required to serve written defenses to the complaint upon
                                                                                         1070  E. Indiantown Rd.,
              whose name and address is: Ryan C. Brenton, Esq., Brenton Legal P.A.,
                                                                                            after  service of this
              Suite 400, Jupiter, FL 33477, Phone: 954-639-4644, within 20 days
                                                                                                  with the clerk of
              summons, exclusive of the day of service, and to file the original of the defenses
                                                                                        thereafter. If a defendant
              this court either before service on Plaintiffs attomey or immediately
                                                                                                 demanded in the
              fails to do so, a default will be entered against that defendant for the relief
              complaint.

              Dated: Feb 05 2021
                                                               Jose h Abruzzo
                                                               XXX1MXXW',CCLERK OF THE COURT

                                                               By:
                                                                                          Shalea Ravenell
                                                                     Deputy CIerk




                                                                  11:25:11 AM
  FILED: PALM BEACH COUNTY, FL, JOSEPH ABRUZZO, CLERK, 02/04/2021
  Case 9:21-cv-80496-XXXX Document 1-2 Entered on FLSD Docket 03/05/2021 Page 4 of 42
Filing # 120815363 E-Filed 02/04/2021 11:25:11 AM


                       IN THE CIRCUIT COURT OF THE FIFTEENTH JUDICIAL CIRCUIT
                               IN AND FOR PALM BEACH COUNTY, FLORIDA

         LAURA CAMPBELL,                                        CIRCUIT CIVIL DIVISION

                Plaintiff,                                      CASE NO.:

         vs.

         BIOMET 3i, LLC. a Florida Limited Liability
         Company,

                 Defendant(s).
                                                   /

                        Comnlaint for Damages and Eguitable Relief — Jury Trial Demanded
                                                                                     sues Defend           ant,
                 Plaintiff, LAURA CAMPBELL (hereinafter "°Campbell" or "Plaintiff"),
                                                                                  dant"), and alleges
         BIOMLT 3i, LLC. a Florida Liniited Liability Company (hereinafter "Defen

         as follows:

                                                       Introduction

                                                                                           t by Plaintiff, a Black
                           This is a race discrimination and retaliation complaint brough

                                                                           and performance, was discriminated
          woman, who, despite her excellent experience, qualifications,
                                                                   terminated when she complained about
          against by her Hispanic and/or non-Black supervisors and
                                                                of 1992, Chapter 760, Fla. Stat. ("FCRA").
          it. She sues pursuant to the Florida Civil Rights Act
                                                                       litigation expenses, and reasonable
          seeking compensatory and punitive damages, equitable relief,

          attorneys' fees.

                                                  Jurisdiction and Venue

                                                                                        ve of costs and interest,
                  2.         This is an action for damages in excess of $30,000 exclusi
                                                                                       Stat. § 26.012.
           and for injunctive relief. Jurisdiction in this Coui-t is proper under Fla.
                                                                                             FCRA.
                   3.        The Court has jurisdiction of the claims herein pursuant to the




                                                          Page 1 of 7
Case 9:21-cv-80496-XXXX Document 1-2 Entered on FLSD Docket 03/05/2021 Page 5 of 42


    s




               4.          Defendant conducts business in Palm Beach County, and all claims stated herein
                                                                                      invoked
        accrued in Palm Beach County. As such, venue in Palm Beach County is properly

        pursuant to Flat. Stat. § 47..05 i.

                                                      The Parties

                5.         At all times material hereto, Plaintiff was a Black-American female, over the age
                                                                                                 nt.
        of eighteen (18), residing in Palm Beach County, and was a qualified employee of Defenda

                6.         At all times material hereto, Defendant was, and continues to be, a Florida Limited
                                                                                      located at 4555
        Liability Company, doing business in Palm Beach County, with its headquarters
                                                                               Plaintiff and was an
        Riverside Drive, Palm Beach Gardens, Florida 33410. Defendant employed

        "employer" as envisioned by the FCRA.

                                                  Conditions Precedent
                                                                                                   with the
                 7.         On or about April 22, 2020. Plaintiff filed a Charge of Discrimination
                                                                                        Relations ("FCHR").
         EEOC and cross-filed that charge with the Florida Commission on Human
                                                                                          Discrimination
                 8.         More than 180 days have elapsed from her filing the Charge of
                                                                              to Plaintiff, entitling her to bring
         without the FCHR either conciliating or making a finding adverse

         this civil action.
                                                                                              been waived, or
                    9.      All conditions precedent to this action have been satisfied, have

          would be futile.

                                                    General Allegations
                                                                                                      inspector
                    10.      On or about October 30. 2017, Defendant hired Plaintiff as an in-process

          of dental implant components.
                                                                                                         l 1:00
                     11.     Defendant immediately assigned Plaintiff to its night shift, which ran from

          p.m. to 7:00 a.m.


                                                         Page 2 of 7
Case 9:21-cv-80496-XXXX Document 1-2 Entered on FLSD Docket 03/05/2021 Page 6 of 42




                                                                                 s as a temporary
             12.      Plaintiff worked for Defendant for approximately six month

     employee, and then Defendant hired Plaintiff directly.
                                                                                           even took courses
             13.      Plaintiff inet all expectations from a performance standpoint, and
                                                             in Defendant's manufacturing and
      offered by Defendant to be able to train other members

      production methods.
                                                                                          manufacturing and
             14.      Plaintiff quickly became proficient in all aspects of Defendant's
                                                                   rements.
      production process, including deburring, cleaning, and measu
                                                                          these same aspects of
              15.     Plaintiff also regularly trained other employees on

      Defendant's manufacturing process.
                                                                                      iff began to make
              16.      After approximately one year of working the night shift, Plaint
                                                                       preferable first and second shifts.
       requests to her Hispanic supervisors for a transfer to the more
                                                                                     shifts, stating there were
              17.      Defendant repeatedly denied Plaintiff s request to transfer

       no positions available for her on those shifts.
                                                                               Defendant hired multiple
               18.     However, despite denying Plaintiff's transfer requests,
                                                              on the first secon  d shifts.
       less experienced, Hispanic, outside applicants to work
                                                                            overtime hours whenever
               19.      Further, Plaintiff would also routinely ask to work

       Defendant had the need.
                                                                               as well, and award the
               20.      However, Defendant would regularly deny these requests

                                                                      nic, colleagues.
        desired overtime hours to Plaintiff's less experienced, Hispa
                                                                                       to complaint of
                21.     In or about February 2020, Plaintiff inet with her supervisors
                                                                    colleagues.
        Defendant's favoritism toward her less experienced Hispanic
                                                                                     complaint and
                22.     Defendant immediately suspended Plaintiff in response to her

        terminated her employment approximately two weeks later.


                                                         Page 3 of 7
Case 9:21-cv-80496-XXXX Document 1-2 Entered on FLSD Docket 03/05/2021 Page 7 of 42




                                                                                       s Act
                 Count li: Race Discrimination in Violation of the Florida Civil Right
                                                                                                      allegations
               23.      Plaintiff, realleges and adopts, as if fully set forth in this Count, all the

     in      1-22.

               24.      The FCRA provides at $ 760.10(1), Fla. Stat.:

                        It is an unlawful employment practice for an employer:

                        (a)    To discharge or ...discriminate against any individual with
                        respect to compensation, terms, conditions, or privileges of
                        employment, because of such individual's race, color, ...[or]
                        national origin ...

                        (b)    To limit,...or classify employees...in any way which would
                                                                                               t
                        deprive or tend to deprive any individual of employmen
                        opportunities, or adversely affect any individual's      status  as  an
                                                                                              al
                        employee, because of such individual's... race, color,... [or] nation
                        origin....
                                                                                          treated differently
                25.      Plaintiff's race was a substantial motivating cause of her being

      than other.employees.
                                                                          and its agents, proximately,
                 26.     The race-discriminatory conduct of the Defendant
                                                            including but not limited to lost wages and
       directly, and foreseeably caused plaintiff damages,
                                                                 ing, inconvenience, mental anguish, loss
       benefits, future pecuniary losses, emotional pain, suffer

          of enjoyment of life, and other non-pecuniary losses.
                                                                                     law for Defendant's actions,
                - 27.     Plaintiff has no plain, adequate, or complete remedy at

          which have caused, and continue to cause, irreparable harm.
                                                                                  Defendant's higher
                  28.     Defendant's discri►nination against Plaintiff, of which
                                                                        reckless disregard of Plaintiff s statutory
          management was aware and which it ratified, was in such
                                                                       award of punitive damages against
          rights against discriinination as to entitle Plaintiff to an
                                                                   future.
           Defendant to punish it and dissuade such conduct in the



                                                          Page 4 of 7
Case 9:21-cv-80496-XXXX Document 1-2 Entered on FLSD Docket 03/05/2021 Page 8 of 42




             29.       Plaintiff is entitled to recover attorneys' fees and litigation expenses under §

     760.1 1(5), FLA. STAT.

             WI-IEREFORE, Plaintiff prays that this Court will:

                       a.       determine that Defendant's tennination of Plaintiff was a violation of her

              rights against race discrimination under the FCRA;

                       b.       order Defendant to cease violating Plaintiff s_ rights against race

              discrimination and to make her whole through either reinstatement or front pay;

                       C.        grant Plaintiff a judgment against Defendant for back pay and, damages,

              inciuding punitive damages, for itsviolations of the FCRA;

                       d.        grant Plaintiff her reasonable attorneys' fees and litigation expenses against

               Defendant; and

                        e.       provide any other relief that is appropriate.

                              Count lI: Retaliation Under the Florida Civil Rights Act
                                                                                                      allegations
               30.      Plaintiff, realleges and adopts, as if fully set forth in this Count, all the

      in ¶qel, 1-22.
                                                                                        that '`[i]t is an
               31.      The FCRA provides in pertinent part as § 760.10(7), Fla. Stat.,
                                                                                 against any person because that
       unlawful employment practice for an employer...[t]o discriminate
                                                                       practice under this section ...."
       person has opposed any practice which is an unlawful employment
                                                                                                 " when
                32.      Plaintiff "opposed [a] practice which is an unlawful emptoyment practice
                                                                       shorter tenured Hispanic co-
       she complained to her supervisors that the less experienced and
                                                                                 management.
       workers were receiving more favorable treatment from Hispanic
                                                                                              ely and
                33.         Defendant was aware of Plaintiff s objections to what she objectiv

       reasonably believed were unlawful employment practices.


                                                        Page 5 of 7
Case 9:21-cv-80496-XXXX Document 1-2 Entered on FLSD Docket 03/05/2021 Page 9 of 42




                                                                                              ition to what
                34.       Defendant, temporally proximately to Plaintiffs expression of oppos
                                                                         ent, retaliated against her by
     she objectively and reasonably believed to be discriminatory treatm

     terminating her employment.
                                                                                           dant's retaliatory
                35. .     As a direct, natural, proximate, and foreseeable result of Defen

                                                                    and future pecuniary losses, emotional
      actions, Plaintiff has suffered lost wages and benefits, past
                                                                         ment of life, and other non-pecuniary
      pain, suffering, inconvenience, mental anguish, loss of eiijoy

      losses.
                                                                                         for Defendant's actions,
                36.        Plaintiff has no plain, adequate, or complete remedy at law

                                                                   harm.
      which have caused, and continue to cause, irreparable
                                                                                             higher management
                 37.       Defendant's retaliation against Plaintiff, of which Defendant's

                                                                 disregard of Plaintiff s statutory rights agaiiist
       was aware and which it ratified, was in such reckless
                                                                 ve damages against Defendant to punish it
       retaliation as to entitle Plaintiff to an award of puniti

       and dissuade such conduct in the future.
                                                                                 litigation expenses under §
                 38.        Plaintiff is entitled to recover attorneys' fees and

       760.11(5), FLA. STAT.

                  W HEREFORE, Plaintiff prays that this Court will:
                                                                                                   § 760.10(7), and
                            a.      determine that Plaintiff engaged in protected activity under
                                                                              t her because of her engagement in
                  that Defendant took adverse employment actions agains

                  the protected activities;
                                                                                               st retaliation and
                             b.     order Defendant to cease violating Plaintiffs rights again
                                                                          pay;
                  to make her whole through either reinstatement or front
                                                                                              and damages,
                             C.     grant Plaintiff a judgment against Defendant for back pay
                                                                                 ;
                      including punitive damages, for its violations of the FCRA


                                                          Page 6 of 7
Case 9:21-cv-80496-XXXX Document 1-2 Entered on FLSD Docket 03/05/2021 Page 10 of 42




                   d.      grant Plaintiff her .reasonable atiorneys' fees and litigation expenses against

           Defendant; and

                   e.      provide any other relief that is appropriate.

                                            Jury Trial Demand

            Plaintiff demands trial by jury on all issues so triable.

            Dated this 4th day of February, 2021.

                                                    Respectfully submitted,

                                                    Brenton Legal P.A.
                                                    Counsel for Plaintiff
                                                    1070 E. Indiantown Rd., Suite 400
                                                    Jupiter, FL 33477
                                                    Phone: 954-639-4644
                                                    Service: eservice'ii-.brentonleaaLc()rn

                                                     By: /s/ Rvan Brenton
                                                          Ryan Brenton
                                                          Florida Bar No.: 107675
                                                          rcb:it-brZnton leLal.con1
                                                          Travis Beal
                                                          Florida Bar No.: 104890
                                                          tib%Zi'.brentonletYal.com




                                                     Page 7 of 7
 Case 9:21-cv-80496-XXXX Document 1-2 Entered on FLSD Docket 03/05/2021 Page 11 of 42

Filing # 120815363 E-Filed 02/04/2021 11:25:11 AM



        FORM 1.997.         CIVIL COVER SHEET
                                                                                       nor supplement the filing
         The civil cover sheet and the information contained in it neither replace
                                                                                    form must be filed by the
         and service of pleadings or other documents as required by law. This
                                                                                     ng uniform data pursuant
         plaintiff or petitioner with the Clerk of Court for the purpos.e of reporti
                                                                            etion.)
         to section 25.075, Florida Statutes. (See instructions for corripl


                 I.       CASE STYLE

                                                                                   IT.
                              IN THE CIRCUIT COURT OF THE FIFTEENTH JUDICIAL CIRCU
                                IN AND FOR PALM BEACH COUNTY, FLORIDA

         Laura Campbell
                                                                                     Case #
         Plaintiff
                                                                                     Judge

         vs.
        BIOMET 3i LLC
         Defendant



                   II.     AMOUNT OF CLAIM
                                                                              nearest dollar. Tiie estimated amount of
         Please indicate the estimated amount of the claim, rounded to the
                                                                         ing purposes only. The amount of the claim
         the claim is requested for data collection and clerical process
         shall not be used for any other purpose.

          ❑ $8,000 or less
          ❑ $8,001 - $30,000
          © $30,001- $50,000
          1:1 $50,001- $75,000
           ❑ $75,001 - $100,000
           ❑ over $100,000.00

                   III.    TYPE OF CASE           (If the case fits more than one type of case, select the most
                                                                                    indented under a broader
           definitive category.) If the most descriptive label is a subcategory (is
                                                                               lines.
           category), place an x on both the main category and subcategory




                                                                -1-
Case 9:21-cv-80496-XXXX Document 1-2 Entered on FLSD Docket 03/05/2021 Page 12 of 42




      CII2CUIT CIVIL

      ❑ Condominium
      C. Contracts and indebtedness
      ❑ Eminent domain
      ❑ Auto negligence
      ❑ Negligence—other
             ❑ Business governance
             ❑ Business torts
              ❑ Environmental/Toxic tort
              ❑ Third party indeinnification
              ❑ Construction defect
              ❑ Mass tort
              ❑ Negligent security
              ❑ Nursing home negligence
              ❑ Premises liability--commercial
               ❑ Pre.mises liability—residential
       ❑ Products liability
       ❑ Real Property/Mortgage foreclosure
             ❑ Commercial foreclosure
             ❑ Homestead residential foreclosure
             ❑ Non-homestead residential foreclosure
             ❑ Other real property actions

       ❑ Professional malpractice
              ❑ Malpractice—business
              ❑ Malpractice—medical
              -i Malpractice—other professional
              1-

       Z Other
              ❑ Antitrust/Trade regulation
              ❑ Business transactions
              ❑ Constitutional challerige—statute or ordinance
               ❑ Constitutional challenge—proposed amendment
               ❑ Corporate trusts
               z Discrimination—employment or other
               ❑ Insurance claims
               ❑ Intellectual property
               ❑ Libel/Slander
               ❑ Shareholder derivative action
               ❑ Securities litigation
                ❑ Trade secrets
                ❑ Trust litigation

        COUNTY CIVIL

        ❑ Small Claims up to $8,000
        ❑ Civil
        ❑ Real property/Mortgage foreclosure
                                                       _2:
Case 9:21-cv-80496-XXXX Document 1-2 Entered on FLSD Docket 03/05/2021 Page 13 of 42




 41

      ❑ Replevins
      ❑ Evictions
            ❑ Residential Evictions
             ❑ Non-residential Evictions
      ❑ Other civil (non-monetary)

                                            COMPLEX BUSINESS COURT

                                                                          as delineated and mandated by the
      This action is appropriate for assignment to Complex Business Court
      Administrative Order. Yes ❑ No ©

               IV.   REMEDIES SOUGHT (check all that apply):
               iZ Monetary;
               ® Nonmonetary declaratory or injunctive relief;
               0 Punitive

               V.     NUMBER OF CAUSES OF ACTION: []
               (Specify)

                  2

                VI.     IS THIS CASE A CLASS ACTION LAWSUIT?
                        ❑ yes
                        Z no
                                                                                  BEEN FILED?
                VII.    HAS NOTICE OF ANY KNOWN RELATED CASE
                        N no
                                                                                  er, and court.
                        ❑ yes If "yes," list all related cases by name, case numb

                                                         NT?
                 VIII. IS JURY TRIAL DEMANDED IN COMPLAI
                       ® yes
                       ❑ no
                                                                cover sheet is accurate to the best of
         I CERTIFY that the information I have provided in this
                                                                      y with the requirements of
         my knowledge and belief, and that I have read and will compl
         Florida Rule of Judicial Administration 2.425.

         Signature: s/ Travis Jackson Beal                       Fla. Bar # 104890
                        Attorney or party.                                      (Bar # if attorney)

        Travis Jackson Beal                               02/04/2021
         (type or print name)                             Date




                                                          -3-
  Case 9:21-cv-80496-XXXX Document 1-2 Entered on FLSD Docket 03/05/2021 Page 14 of 42
Filing # 120815363 E-Filed 02/04/2021 11:25:11 AM


                                                                           UIT
                       IN THE CIRCUIT COURT OF THE FIFTEENTH JUDICIAL CIRC
                               IN AND FOR PALM BEACH COUN TY, FLOR IDA

         LAURA CAMPBELL,                                       CIRCUIT CIVIL DIVISION

                Plaintiff,                                     CASE NO.:

         vs.

         B10MET 31i, LLC, a Florida Liniited Liabilitv
         Com pany.                                   r

                Defendant(s).
                                                           /

                                                              DEFENDANT
                  PLAINTIFF'S FIRST REQUEST FOR PRODUCTION TO
                                                                     of Civil Procedure 1.350,
                 Plaintiff, LAURA CAMPBELL, pursuant to Florida Rule
                                                               documents and electron ical ly-stored
          requests that Defendant, BIOMET 3i, LLC, produce the
                                                                    igned at 1070 E. Indiantown Road, Suite
          information designated below to the offices of the unders
                                                                 produced electronically if possible and
          400, Jupiter, FL 33477. Responsive documents should be
                                                                  of Civil Procedure, or at such other time
          are due within the time prescribed by the Florida Rules

          and place mutually agreed to by the parties. .

                                                   INSTRUCTIONS

                                                                                      beginning Jauuary 1,
                  A.         Unless otherwise specified, this request covers a period

                                                                 Request for Production (the "Relevant Time
           2017, through the date of your response to this First

           Period").
                                                                                    is requested herein, it
                  B.         When a complete personnel file of Defendant's employee

                                                                    only maintained in the ordinary   course
           should be considered a request for those documents, comm

           of business, that evidence the following information:

                        a. last known contact information:

                        b. application for employment;

                                                         Page 1 of 11
Case 9:21-cv-80496-XXXX Document 1-2 Entered on FLSD Docket 03/05/2021 Page 15 of 42




                c. duties and/or responsibilities;
                                                                                 affiliates, subsidiaries
                d. positions held within Defendant's business entities, or their

                         or successors;

                 e. location and dates of positions held;

                 f. description of positions held;

                 g. salary, commissions and/or income earned;

                 h, entitlement to specific benefits;

                    i. history of promotions and/or demotions;

                    j.   history of disciplinary actions;
                                                                 rmance reviews, whether formal or
                    k. performance evaluations or periodic perfo

                          informal;

                     l. letters of commendation andlor complaint;
                                                                        t     the employee's conduct;
                     m. discipline, warnings and/or investigations abou
                                                                   nt oppo       rtunity-related courses, and the
                     n. any training, completion of equal employme

                           dates thereof.
                                                                       claimed privilege that you assert in
               C.      Privileae. You bear the burden to justify any
                                                                                                         of
                                                        to respond fully to any request based on a claim
        response to this discovery request. if you fail
                                                          invoked and provide the following information
        privilege, state the privilege or doctrine being
                                                                 of document; (b) the general subject matter
        regarding each document in a privilege log; (a) the type
                                                           the author of the; (e) the recipients of the
        of the document; (c) the date of the document; (d)
                                                            should not be produced. The information
        document; and (f) the reasons why the document
                                                              e of the undisclosed communication in a
        provided in the privilege log must describe the natur
                                                                       the claimed privilege.
        manner that allows Plaintiff and the Court to evaluate


                                                            Page 2 of 11
Case 9:21-cv-80496-XXXX Document 1-2 Entered on FLSD Docket 03/05/2021 Page 16 of 42




                                                                                                   in response
              D.        Objections. You bear the burden to justify any objection that you assert
                                                                                or in part, state the legal
      to this discovery request. If you object to any request, whether in whole
                                                                          you rely to support each
      basis for each objection you raise and the factual grounds on which

      objection.

                                                  DEFINITIONS

                                                                                 past and present
              l.        "You" or "your" or "Defendant" means BIQMET 3i, LLC, its
                                                                           ate parents, successors, officers.
       employees, agents, administrators, subsidiaries, affiliates, corpor
                                                                                acting or purporting to act
       directors, consultants, representatives, attorneys, and any other person

       on its behalf or under its control.

               2.        Plaintiff ineans LAURA CAMPBELL, the Plaintiff in this lawsuit.
                                                                                      s, or any entity or
               3.        "Person" means any natural person or group of natural person
                                                                                rship, association, business
       group of entities, including without limitation, any corporation, partne

       trust, leaal representative or other organization
                                                                                      inable or, if not, the
               4.        "Date" shall mean the exact date, month and year, if ascerta
                                                               nship with other events).
        best approximation of the date (based upon the relatio
                                                                               to mean any reasonable
                5.        "Refer to" or "relate td" is to be construed broadly
                                                                  , whether that connection is direct or
        connection to the subject matter of the discovery inquiry

        indirect.
                                                                                       without limitation, his
                   6.     "Identify" when referring to a natural person shall include,
                                                                 last known business affiliation and
        or her full name, present or last known home address and
                                                                            ne numbers and each of the
         address, title or occupation, last known home and business telepho
                                                                               by any answer referring to such
         positions held by such persons during the applicable time covered

         person.


                                                        Page 3 of 11
Case 9:21-cv-80496-XXXX Document 1-2 Entered on FLSD Docket 03/05/2021 Page 17 of 42




                                                                                                    entity's full name,
             7.           "Identify" when used in reference to an entity, means to state that

      address(es), and telephone number(s).
                                                                                   s to give sufficient
             8.           "Identify°" when refen ing to a document or writing mean
                                                            have identified it "with reasonable
      characterization of such document or writing so as to
                                                                   Rules of Civil Procedure and includes,
      particularity" for the purposes of Rule 1.350 of the Florida

      without limitation:

                       a. its author;
                                                                                   of pages thereof;
                       b. its subject matter, title and date, and the total number

                       c. a summary of its contents;
                                                                                     etc.), or some other mean            s
                       d. its type (e.g., e-mail, letter, memorandum, report, chart,

                           of recognizing it;

                       e. its present location and custodian; and
                                                                                     loss, destruction, etc.) and
                        f. if it no longer exists, the date of its disposition (i.e.

                        g. the circumstances surrounding the disposition.
                                                                              information (in the form of
                  9.        The term "communication" means the transmittal of

        facts, ideas, inquiries or otherwise).
                                                                               shall refer to all writings of
                  10.       "Document" and "Eiectronically stored information"

                                                           ing the originals and all non-identical copies,
        any kind, in English or any other language, includ
                                                                    on made on such copies or otherwise,
        whether different from the original by reason of any notati
                                                                nce, memoranda, notes, diaries, entries in
        including without limitation the following: corresponde
                                                                         s, statements, transc         ripts, summaries,.
        calendars, ledgers, letters, telegrams, minutes, reports, studie
                                                                   telephone calls, meetings or other
         pamphlets, books, notations of any sort of conversations,
                                                                   d or hand written materials; it also
         communications, telefax, worksheets, and all other printe


                                                             Page 4 of 11
Case 9:21-cv-80496-XXXX Document 1-2 Entered on FLSD Docket 03/05/2021 Page 18 of 42




      includes graphic or oral recordings or representations of any kind including photographs, charts,

      graphs. microfiche, microfilm, video tape, records, and motion pictures. The terms "'Document"'

      and "electronically stored information'° also include electronic data compilations including

      material stored in electronic, mechanical, or magnetic media, including but not limited to
                                                                                                  on
      recordings, web pages, blogs, email, tapes, cassettes. discs, CD-ROM, or information stored

      the hard drive of a computer, including meta data.

              11.       "And" and "or'° shall be construed conjunetively or disjunctively as necessary to

       inake a Request inclusive rather than exclusive.

               12.      The words "pertain to" or "pertaining to" mean: relates. to, refers to contains.
                                                                                     corroborates,
       concerns, describes, embodies, mentions, constitutes, constituting, supports,
                                                                                             contradicts.
       demonstrates, proves, evidences, shows, refutes, disputes, rebuts, controverts or

               13.      The terms "relating," "relating to," "referring," and "referring to;" shall mean
                                                                                           ng, constituting.
       making a statement about, discussing, describing, reflecting, referencing, concerni
                                                                                        establishiiig,
       identifying, dealing with, consisting of, containing, interpreting, summarizing,
                                                                                           g to the subject
       comprising, listing, evidencing, substantiating, involving, or in any way pertainin

        matter, in whole or in part.

                  14.    The term "third party" or'`third parties" refers to individuals or entities that are not

        a party to this action.

                  15.    The term "action" shall mean the case in which these discovery requests are being

        served.




                                                       Page 5 of 11
Case 9:21-cv-80496-XXXX Document 1-2 Entered on FLSD Docket 03/05/2021 Page 19 of 42




                                             DOCUINIENT REQUESTS

              I.         Plaintiff s personnel file.
                                                                          policies in effect during the
              2.         All documents that reflect Defendant's personnel

                                                        yee handbook and any other personnel
      Relevant Time Period, including Defendant's emplo

       policies, procedures, or guidelines.
                                                                               rning shift assignments in
              3.         A11 documents that reflect Defendant's policies conce

                                                              Defendant's employee handbook and any other
       effect during the Relevant Time Period, including

       personnel policies, procedures, or guidelines.
                                                                                rning overtime in effect
               4.         All documents that reflect Defendant's policies conce

                                                              employee handbook and any other
       during the Relevant Time Period, including Defendant's

        personnel policies, procedures, or guidelines.
                                                                            ation) reflecting job description,
               5.         Documents (including electronically stored inform

                                                                 ns forthe position or positions which Plaintiff
        job duties, job responsibilities, and/or job qualiftcatio

        held during the Relevant Time Period.
                                                                             ation) reflecting draft and
                   6.      Documents (including electronically stored inform

                                                               the Relevant Time Period.
        completed performance evaluations for Plaintiff during
                                                                                   that show the amount and
                   7.      Documents (including electronically stored information)

                                                                   during the Relevant Time Period. This
         nature of all compensation paid to Plaintiff by Defendant
                                                                     s and all documentation of hours worked,
         request includes, but is not limited to, all payroll record
                                                               ing fringe benefits paid to or earned by
         pay rates, and any other form of compensation, includ

         Plaintiff.
                                                                                             oft►cials of Human
                    8.      Documents reflecting any communication to,. from, or including

                                                                     iff during the Relevant Time Period.
          Resources and/or Defendant's corporate office about Plaint


                                                         Page 6 of 11
Case 9:21-cv-80496-XXXX Document 1-2 Entered on FLSD Docket 03/05/2021 Page 20 of 42


     40




                                                                                                   aiid
          This request includes any communication, activity logs, notes, summaries, text messages,

          responses.
                                                                                                  iff s
                 9.         Documents reflecting any communications to, from, or including Plaint
                                                                            request includes any
          supervisors about Plaintiff during the Relevant Time Period. This
                                                                                    ses.
          communication, activity logs, notes, summaries, text messages, and respon
                                                                                                dant about
                  10.       Documents reflecting any communications between Plaintiff and Defen

          Plaintiff s job performance, compensation, or benefits.
                                                                                         failed to meet
                  11.       Documents which demonstrate that Plaintiffs work performance

          expectations during Plaintiff s employment with Defendant.
                                                                                          met or exceeded
                  12.       Documents which demonstrate that Plaintiff s work performance

           expectations during Plaintiff s employment with Defendant.
                                                                                      by Plaintiff for the
                   13.       Documents that show hours worked and/or duties performed

           Relevant Time Period.
                                                                                       pertaining to the decision
                   14.       Documents (including electronically stored infonnation)

                                                              drafts.
           to terminate Plaintiff s employment, including all
                                                                                    Plaintiff's employment.
                      15.    Documents or statements regarding the termination of
                                                                                      pertaining to each act,
                      16.    Documents (includirig electronically stored information)
                                                                     dant contends bars or limits Plaintiff s
            conduct, or omission on the part of Plaintiff that Defen

            claims.
                                                                                              ent to identify the
                      17.     Documents (including electronically stored infonnation) suffici
                                                                               during the Relevant Time Period,
            supervisory structure or hierarchy of which Plaintiff was a part

             including, but not limited to, organizational charts.




                                                           Page 7 of 11
Case 9:21-cv-80496-XXXX Document 1-2 Entered on FLSD Docket 03/05/2021 Page 21 of 42




                                                                             n) sufficient to identify the
             18.       Documents (including tlectronically stored informatio
                                                               g the Relevant Time Period, including,
      human resources structure or hierarchy of Defendant durin

      but not limited to, organizational charts.
                                                                             n) that refer or relate to this
             19.       Documents (including electronically stored informatio

                                                           therein, Defendants' defenses to such
      lawsuit against Defendant, the allegations contained
                                                         such allegations. This request includes
      allegations and/or Defendant's investigations of

      communications referring or relating to this lawsuit.
                                                                        mation) reflecting Defendant's
              20.      Documents (including electronically stored infor

                                                       Time        Period.
       document retention policies during the Relevant
                                                                             word "Laura" and/or "Campbell"
               21.      Any and all non-privileged emails mentioning the
                                                        nt to present.
       dated from the beginning of Plaintiff's employme
                                                                   (including but not limited to
               22.  All communications and other doeuments
                                                        and SMS messages) concerning or pertaining to
       correspondence, internal memoranda, e-mail, text
                                                        t during tlie Relevant Time Period.
        Plaintiff that wece sent or received by Defendan
                                                                         tiff signed while employed by
                23.     Any agreements or employee policies Plain

        Defendant.
                                                                          not limited to, any employment
                24.      Any and all insurance agreements, including, but
                                                              h any person carrying on an insurance business
        practices liability insurance policy(ies), under whic
                                                                h may be entered in this action or to indemnify
        may be I iable to satisfy part or all of a judgment whic
                                                              ent.
         or reiinburse for payments made to satisfy the judgm
                                                                          tllrough present, provide the
                 25.      For each fiscal year or calendar year from 2018
                                                              ndant:
         following documents prepared by or on behalf of Defe
                                                                                        no available);
                          a.      Audited financial statements (or unaudited if audited


                                                       Page 8 of 11
Case 9:21-cv-80496-XXXX Document 1-2 Entered on FLSD Docket 03/05/2021 Page 22 of 42




                                                                                      expenditures:
                     b.           Docutnents reflecting gross income, net income, and

                      C.          Profit and loss statements;

                      d.          Balance sheets;
                                                                                          ding all documents
                      e.          Complete state and federal corporate tax returns, inclu

                                                              said tax returns;
      used, relied upon, or referred to in the preparation of
                                                                                       e) filed with the Oftice
                      f.          Annual reports for Defendant (that reflect its incom

                                                                 incorporation.
      of the Secretary of State for the state of Defendant's
                                                                              Defendant's 'possession or
              26.      Any witness statements, declarations, or affidavits in

      control in relation to this lawsuit.
                                                                            n) concerning any person
              27.      Documents (including electronically stored informatio
                                                          at a trial of this actio    n:
       whom you plan to have testify as an expert witness

                    a. Resume or curriculum vitae of sueh witness;
                                                                            ns in which such witness has been
                    b. A list of all lawsuits, trials, or other legal actio
                                                                           of the party for whom such services
                       hired to eonsult or testify, and an identification

                           were provided;-
                                                                      between Defendant or counsel for
                    c. A11 documents reflecting communications
                                                                        to compensation for such witness's
                       Defendants and such witness that: (a) relate
                                                                         provided by Defendant's counsel to
                       study or testimony; (b) identifies facts or data
                                                                           forming his/her opinions; and (c)
                           such witness and that the witness considered in
                                                                          provided and that the expert relied
                           relate to assumptions that Defendant's counsel

                            upon in forming his/her opinions;
                                                                     rt witness' opinion(s) in this lawsuit:
                     d. All written accounts or reports of such expe

                            and


                                                           Page 9 of 11
Case 9:21-cv-80496-XXXX Document 1-2 Entered on FLSD Docket 03/05/2021 Page 23 of 42




                                                                               expert witness' opinion is
                    e. All documents reflecting fiacts or data upon which such

                       based.
                                                                                   or office of federal, state,
              28.       Documents: a) given to any agency, department, official,

                                                                       Employment Opportunity Comrnission
      or local government, including but not limited to the Equal
                                                       (FCHR); or b) discussing or otherwise
      (EEOC) or .Florida Commission of Human Relations
                                                          tions between you and said governmental
       pertaining in any way to written or oral communica

                                                       in either case, relate in any manner to any alleged
       agency, department, official, or office, which,
                                                        ng to any other matters encompassed by the
       actions by any employee or its agents, or relati

       Complaint and/or other pleadings herein.
                                                                           of Defendant during the last
               29.       Copies of any and all claims made by any employee

                                                   in unfair labor practices (i.e., discrimination,
       three (3) years that Defendant was engaging

        harassment, retaliation) or any other violations of law
                                                                                   in the department in which
               30.       A list of all employees hired in the past three (3) years

                                                             on, and the hired rate of pay for each new
        Plaintiff worked, including the date of hire, positi

        employee.
                                                                           information) reviewed or referred to
                31.       All documents (including electronically stored

                                                          ries   served with this Request for Production.
        in answering Plaintiff s First Set of Interrogato
                                                                             ac-ty pertaining to this lawsuit,
                32.       All documents obtained by Defendant from a third-p

                                                             ena, or documents obtained in response to a
         including documents obtained in response to a subpo

         written or verbal request for information from Defendant.




                                                       Page 10 of 11
Case 9:21-cv-80496-XXXX Document 1-2 Entered on FLSD Docket 03/05/2021 Page 24 of 42




                                   CERTIFICATE OF SERVICE

                                                                                   for
            [ HEREBY CERTIFY that a true and correct copy of the foregoing Request
                                                                                this matter.
      Production was served contemporaneously with the Summons and Complaint in


                                                   Brenton Legal P.A.
                                                   Counsel_for Plaintiff
                                                   1070 E. Indiantown Rd., Suite 400
                                                   Jupiter, FL 33477
                                                   Phone: 954-639-4644
                                                   Service: eservice:' brentonleual.coni

                                                    By: ls/Rvan Brenton
                                                        Ryan C. Brenton
                                                        Florida Bar No.: 107675
                                                        rcb:ci;;brentonle~-yal.cotll
                                                        Travis J. Beal
                                                         Florida Bar No. 104890
                                                         tibAbrentonlegal.com




                                                Page 11 of 11
  Case 9:21-cv-80496-XXXX Document 1-2 Entered on FLSD Docket 03/05/2021 Page 25 of 42

Filing # 120815363 E-Filed 02/04/2021 11:25:11 AM


                    IN THE CIRCUIT COURT OF THE FIFTEENTH JUDICIAL CIRCUIT
                            IN AND FOR PALM BEACH COUNTY, FLORIDA

         LAURA CAMPBELL,                                    CIRCUIT CIVIL DIVISION

                Plaintiff,                                   CASE NO.:

         vs.

         B10~1ET 3i. LLC, a Florida Limited Liabilitv
         Company,                                   r

                Defendant(s).
                                                        /

                                                                               AND DESIGNATION
           PLAINTIFF'S NOTICE OF COMPLLANCE WITH RULE 2.516
                                  OF E-MAIL ADDRESSES
                                                                               Esq. and Travis Beal, Esq.,
                 Plaintiff, LAURA CAMPBELL, by and through Ryan Brenton,
                                                                          tiance with Rule 2.516, Florida
         with the law firm Brenton Legal, P.A., files this Notice of Comp
                                                                      ing email addresses for service and
          Rules of Judicial Administration, and designates the follow

          correspondence:

          Primary (E-service):                 eservice:i'iibrentonle2aLcotn
                                               tihrl:brentonlegal.cont

          Secondary (Correspondence):          rcb:u~brenton leLml.com
                                               tibru;bcentonle~al.corn

                                                                               l addresses above.
                  Please note that e-service should utilize both primary e-mai




                                                      Page 1 of 2
Case 9:21-cv-80496-XXXX Document 1-2 Entered on FLSD Docket 03/05/2021 Page 26 of 42




                                       CERTIFICATE OF SERVICE

             I HEREBY CERTIFY that a copy of the foregoing was filed with the Court using the

      Florida e-portal system along with the complaint in this matter and served upon Defendant as part

      of the original service of process.

                                                      Brenton Legal P.A.
                                                      Counselfor Plaintiff
                                                      1070 E. Indiantown Rd., Suite 400
                                                      Jupiter, FL 33477
                                                      Phone: 954-639-4644
                                                      Service: esei-vice~u:.b►•enronleg:Il.com

                                                       By: r's•1 Rvan Brenton
                                                           Ryan C. Brenton
                                                           Florida Bar No.: 107675
                                                           ccE~'ci~.brentonle«aLcom.
                                                           Travis J. Beal
                                                            Florida Bar No. 104890
                                                            tlh;ii'brentonlegal.com




                                                   Page 2 of 2
Case 9:21-cv-80496-XXXX Document 1-2 Entered on FLSD Docket 03/05/2021 Page 27 of 42




                                                                      UIT
                  IN THE CIRCUIT COURT OF THE FIFTEENTH JUDICIAL CIRC
                          IN AND FOR PALM BEACH COUNTY, FLORIDA                                         /

      LAURA CAMPBELL,                                    CIRCUIT CIVIL DIVISION

              PlaintifT,                                 CASE.NO.:

      vs.

      BIOfvIET 3i. LLC, a Florida Limited Liabilit_v
      Company.

              Defendant(s).
                                             /

                                                                          RROGATORIES TO
            PLAINTIFF'S NOTICE OF SERVING FIRST SET OF INTE
                                      DEFENDANT

                                                                             Procedure 1.340, hereby
              Plaintiff, LAURA CAMPBELL, pursuant to Florida Rule of Civil
                                                                        gatories to Defendant, BIOMET
       provides notice of propounding the attached First Set of Interro
                                                              upon the undersigned within the time
       3i. LLC. The answers are to be given under oath served

       permitted by the Rules.




                                                                                    K]
                           [REMAINDER OF PAGE INTENTIONALLY LEFT BLAN




                                                   Page 1 of 16
Case 9:21-cv-80496-XXXX Document 1-2 Entered on FLSD Docket 03/05/2021 Page 28 of 42




 ~
                                    CERTIFICATE OF SERVICE

             I HEREBY CERTIFY that a true and correct copy of Plaintiff s First Set of

      Interrogatories to Defendant was served conternporaneously with the Summons and Complaint in

      this matter.

                                                    Brenton Legal P.A.
                                                    Cozznsel f'or Plaintff
                                                    1070 E. Indiantown Rd., Suite 400
                                                    Jupiter, FL 33477
                                                    Phone:954-639-4644
                                                                          -.,
                                                    Service: eser v ice,:,cc:brentonli;~~fal.cor»

                                                    By: /.s/ Rvan Brenton
                                                          Ryan C. Brenton
                                                          Ftorida Bar No.: 107675
                                                          r-cb ci:brentonle,-,al.com
                                                          Travis J. Beal
                                                          Florida BarNo. 104890
                                                          jb ci.hrentonlet-, al.com -




                                                Page 2 of 16
Case 9:21-cv-80496-XXXX Document 1-2 Entered on FLSD Docket 03/05/2021 Page 29 of 42




                       IN THE CIRCUIT COURT OF THE FIFTEENTH JUDICIAL CIRCUIT
                               IN AND FOR PALM BEACH COUNTY, FLORIDA

      LAURA CAMPBELL,                                             CIRCUIT C1VIL DIVISION

                Plaintiff,                                        CASE NO.:

      vs.

      BIOMET 3i. LLC, a Florida Limited Liabilitv~
      Company.                                   r

                Defendant(s).
                                                    /


                                                                                                NDANT
                   PLAINTIFF'S FIRST SET OF INTERROGATORIES TO DEFE
                                                                                        gatories upon Defendant,
                 Plaintiff, LAURA CAMPBELL, propounds the following Interro
                                                                    tely, fully, and         under oath within the
       131011 ET 3i, LLC, and requests that they be answered separa
                                                                   Procedure.
       time prescribed by Rule 1.340 of the Florida Rules of Civil
                                                         Definitions

                                                                             LLC, its past and present
                  l.         "You" or "your" or "Defendant" means BIOMET 3i,
                                                                       tes, corporate parents, successors, officers,
       employees, agents, administrators, subsidiaries, afftlia
                                                                any other person acting or purporting to act
        directors, consultants, representatives, attorneys, and

        on its behalf or under its control.
                                                                                          it.
                  2.         Plaintiff ineans Laura Campbell, the Plaintiff in this lawsu
                                                                                   persons, or any entity or
                  3.         "Person" means any natural person or group of natural
                                                                    ation, partnership, association, busine       ss
        group of entities, including without limitation, any corpor

        trust, legal representative or other organization.
                                                                                                e or, if not, the
                   4.         "Date" shall mean the exact date, month and year, if ascertainabl
                                                                             other events).
            best approximation of the date (based upon the relationship with


                                                           Page 3 of 16
Case 9:21-cv-80496-XXXX Document 1-2 Entered on FLSD Docket 03/05/2021 Page 30 of 42




              5.         °`Refer to" or "relate to" is to be construed broadly to mean any reasonable
                                                                                     tion is direct or
      connection to the subject matter of the discovery inquiry, whether that connec

      indirect.
                                                                                                       s,
              6.         The words "pertain to" or "peftaining to" mean: relates to,- refers to contain
                                                                          supports, corrobo►•ates,
      concerns, describes, embodies, mentions, constitutes, constituting,
                                                                                     erts or contradicts.
       demonstrates, proves, evidences, shows, refutes, disputes, rebuts, controv
                                                                                                     mean
               7.        The terms "relating," "relating to," "referring," and "referring to," shall
                                                                                     concerning, constituting,
       making a statement about, discussing, describing, retlecting, referencing,
                                                                           summarizing, establishing.
       identifying, dealing with, consisting of, containing; interpreting,
                                                                                 pertaining to the subject
       comprising, listing, evidencing, substantiating, involving, or in any way

       matter, in whole or in part.
                                                                                        (in the form of
                  8.      The term "communication" means the transmittal of information

        facts, ideas, inquiries or otherwise).
                                                                                          nically stored
                  9:      The word `°document" shall mean any writing, recording, electro
                                                                 possession, custody, care or control,
        information or photograph in your actual or constructive
                                                                          to any of the subjects listed below
        which pertain directly or indirectly, in whole or in part, either
                                                                               are themselves listed below as
        or to any other matter relevant to the issues in this action, or which
                                                                         e, memoranda, notes, messages,
        specific documents, including, but not limited to: correspondenc
                                                                                computer printouts, microfilms,
        e-mails, diaries, minutes, books, reports, charts, ledgers, invoices,

         video tapes or tape recordings.
                                                                                                     his or her
                   10.     "Identify" when used herein in reference to a person, shall mean to state
                                                                            address if no present business
         fi►11 name, present or last known business address (or residential




                                                        Page 4 of 16   -
Case 9:21-cv-80496-XXXX Document 1-2 Entered on FLSD Docket 03/05/2021 Page 31 of 42


     l




                                                                  person's present or last known
         address is known), telephone number and the name of such
                                                                             the relevant time period;
         employer, place of employment and position, and the position during
                                                                                           to state:
                11.     "Identify" when used herein in reference to a document, shall mean
                                                                                               rs. then to so
                           a. The date appearing on such document and, if no date so appea
                                                                                              such document
                               state and to give the date or best approximate date on which

                                was prepared;
                                                                           correspondence, note,
                            b. The general type of document (e.g., letter,
                                                                                      photograph, data
                                memorandum, telegram, cable, sound recording drawing,

                                card, data printout, etc.);
                                                                                     the   docurnent or not;
                            c. Every author or originator whether such person signed
                                                                                 of such   document as well
                             d. The person having possession, custody or control
                                                                                      y or control during the
                                 as each other person who has had possession, custod

                                 relevant time period;

                             e. A description of the contents of the document.
                                                                             unication, shall mean to state:
                  12.     "ldentify" when used herein in reference to a comm
                                                                       other documentary form. the
                             a. (f the communication was in written or
                                                                                    concerning documents;
                                  information set forth in the previous instruction

                              b. If oral:
                                                                                              in person or by
                                    i.      the date of the communication, and whether it was

                                            telephone or both;

                                    ii.     the parties to the communication;

                                   iii.     the substance of the communication; and




                                                         Page 5 of 16
Case 9:21-cv-80496-XXXX Document 1-2 Entered on FLSD Docket 03/05/2021 Page 32 of 42


     ~

 .

                                   iv.   if the communication is reflected in any document, identify any such

                                         document.

                             c. The date of the communication;

                             d. The parties to the communication; and

                             e. lf the communication was written.

                   13.    The terms "Plaintiff' and "Defendant" as well as a party's full or abbreviated name

         or a pronoun referring to a party mean the party and, where applicable, its officers, directors,

         employees, partners, corporate parent, subsidiaries or affiliates.

                   14.    "And" and "or" shall be construed conjunctively or disjunctively as necessary to

         make a Request inclusive rather than exclusive.

                   15.    The term "third party" or "third parties" refers to individuals or entities that are not

         a party to this action.

                   16.    The term "action" shall mean the case in which these discovery requests are being

         served.

                   17.    All/Any/Each. The terms "all," "any," and "each" shall each be construed as

         encompassing any and all.

                    18.    Number. The use of the singular form of any word includes the plural and vice

          versa.




                                                         Page 6 of 16
Case 9:21-cv-80496-XXXX Document 1-2 Entered on FLSD Docket 03/05/2021 Page 33 of 42




                                                   Instructions

                                                                                     to any production
              Where an objection is made to aiiy interrogatory or subpart thereof or

      request, the objection shall state with specificity all grounds.
                                                                                   information or oral
              lf you object to fully identifying a document, electronically stored
                                                                          the following information.
      communication because of a privilege, you must nevertheless provide
                                                                             ation:
       unless divulging the information would disclose the privileged inform

              1.      the nature of the privilege claimed (including work product);
                                                                                              e governed by
              2.      if the privilege is being asserted in connection with a claim or defens

       state law, the state privilege rule being invoked;
                                                                                          unication;
              3.      the date of the document, electronically stored information or comm
                                                                                            nically stored
               4.      if a document: its type (e.g., letter or memorandum) and, if electro
                                                                         Word or MS Excel Spreadsheet),
       information, the software application used to create it (e.g., MS
                                                                       ent. to identify the material for a
       and the custodian, location, and such other information suffici
                                                                 where appropriate the author, the
        subpoena duces tecum or a productiori request, including
                                                                      author and addres  see;
        addressee, and, if not apparent, the relationship between the
                                                                                    names of the persons
                5.       if an oral communication: the place where it was made, the
                                                                     nship of the persons present to the
        present while it was made, and, if not apparent, the relatio

        declarant; and
                                                                                                  ation or oral
                6.       the general subject rnatter of the document, electronically stored inform

        communication.




                                                       Page 7 of 16
Case 9:21-cv-80496-XXXX Document 1-2 Entered on FLSD Docket 03/05/2021 Page 34 of 42




                          Plaintiff's First Set of Interrogatories to Defendant

            Please identify each person who participated in answering these interrogatories and, if

            applicable, the person's official position or relationship with the party to whom the

            interrogatories are directed.

            Response:




                                                 Page 8 of 16
Case 9:21-cv-80496-XXXX Document 1-2 Entered on FLSD Docket 03/05/2021 Page 35 of 42



 ,
      2.    Please provide the name, address, telephone number, place of employment and job title of

            any person who has, claims to have or whom you believe may have knowledge or

            information pertaining to any fact alleged in the pleadings filed in this action, or any fact

            underlying the subject matter of this action, including the matters referenced in your

            answers to interrogatories, and state the specific nature and substance any such knowledge.

            I2esaonse:




                                                  Page 9 of 16
Case 9:21-cv-80496-XXXX Document 1-2 Entered on FLSD Docket 03/05/2021 Page 36 of 42




      3.    As to any decision to terminate Plaintiff s employment:

                        a. identify each person who had input into that decision, participated in that
                           decision, finally made or executed that decision, and state the role of each
                           person (e.g., recommended the decision; reviewed the decision; made the
                           decision, communicated the decision, etc.);

                        b. specify the dates of and identify the participants in any and all discussions
                           (verbal or written) in deciding to terminate Plaintiff s employment;

                        c. specify each reason for terminating Plaintiffs employment, and;

                        d. identify each documeiit that was reviewed, used and/or created during the
                           decision making process, provided a basis for the decision, or was used in
                           an after-the-fact analysis of the decision.

            Response:




                                                  Page 10 of 16
Case 9:21-cv-80496-XXXX Document 1-2 Entered on FLSD Docket 03/05/2021 Page 37 of 42




      4.    Have you lieard or do you know about any statement or remark made by or on behalf of

            any party to this lawsuit, concerning any issue in this lawsuit? If so, state the narne and

            address of each person who rnade the statement(s). the name and address of each person

            who heard it, and the date, time, place and substance of each statement.

            Resnonse:




                                                 Page 11 of 16
Case 9:21-cv-80496-XXXX Document 1-2 Entered on FLSD Docket 03/05/2021 Page 38 of 42



 i



      5.    Please state whether Plaintiff received any disciplinary notices, including negative

            evaluations, warnings, or any communication indicating that Plaintiff was not performing

            her job adequately or that Plaintiff s job might be in jeopardy during her employment with

            Defendant. For each instance, please state the date, the name and job title of any individual

            who delivered such notice, whether said notice was given orally or in writing, the manner

            in which the notice was presented, whether the notice was formal or informal and the

            content of the notice.

            Response:




                                                  Page 12 of 16
Case 9:21-cv-80496-XXXX Document 1-2 Entered on FLSD Docket 03/05/2021 Page 39 of 42




      6.    Has Defendant been accused of race or national origin discrimination in the last ten years?

            If so, please state the name of the employee, the employment history with the Defendant

            of the person or persons who tiled the claim or complaint, including job titles and dates.

            the date the claim or complaint was filed, the charges made in the claim or complaint, all

            actions taken on the basis of the claim or complaint, whether a lawsuit was filed, and the

            case number of said lawsuit.

            Response:




                                                  Page 13 of 16
Case 9:21-cv-80496-XXXX Document 1-2 Entered on FLSD Docket 03/05/2021 Page 40 of 42




      7.    If Plaintiff was replaced by one or more individuals who performed all or part of Plaintiff s

            job responsibilities after Defendant terminated Plaintiff s employment, state with regard to

            eacli such ind't-vidual his or her name, title or description, job description, rate of pay, and

            work hours per work week.

            Resaonse•




                                                   Page 14 of 16
Case 9:21-cv-80496-XXXX Document 1-2 Entered on FLSD Docket 03/05/2021 Page 41 of 42

          ,
      m
 IL

              8.   If you contend that any act or conduct on the part of Plaintiff bars or limits Plaintiff s claim

                   (in.whole or part), please describe each act or conduct; state when you or the received

                   notice of each act or conduct; identifv (by name, addresses, job title and telephone

                   numbers) each individual with' knowledge of each act or conduct; and list or describe all

                   documents related to each such act or conduct.

                   Resaonse•




                                                          Page 15 of 16
Case 9:21-cv-80496-XXXX Document 1-2 Entered on FLSD Docket 03/05/2021 Page 42 of 42


     +

 ~
                                                 VF.I2IFICATION




                                                                BIiOMET 3i, LLC
                                                       Print:
                                                       Title:



         State of

         County of

                I HEREBY CERTIFY that on this day, before me, an officer duly authorized to adi-ninister

         oaths. personally appeared in the county and state aforesaid,

         the                                  of BIOMET 3i, LLC, who is personally known to me or who

         has produced as identification and, having been duly sworn to tell the truth. says that the foregoing

         answers are true and correct of his or her own personal knowledae.

                IN WITNESS WHEREOF I set my signature and official seal this                    day of

                     , 2021




                                                           NOTARY PUBLIC



         My commission expires:




                                                     Page 16 of 16
